            Case 2:14-cv-02586-MCE-DB Document 48 Filed 05/12/20 Page 1 of 3

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LYNN TRINKA ERNCE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:14-CV-02586-MCE-DB

12                                Plaintiff,             FINAL JUDGMENT OF FORFEITURE

13                          v.

14   APPROXIMATELY $30,670.00 IN U.S.
     CURRENCY,
15
                                  Defendant.
16

17          Pursuant to the Stipulation for Final Judgment of Forfeiture, the Court finds:

18          1.      This is a civil forfeiture action against Approximately $30,670.00 in U.S. Currency

19 (hereafter “defendant currency”) seized on or about April 16, 2014.

20          2.      A Verified Complaint for Forfeiture In Rem (“Complaint”) was filed on November 5,

21 2014, alleging that said defendant currency is subject to forfeiture to the United States pursuant to 21

22 U.S.C. § 881(a)(6).

23          3.      On November 14, 2014, the Clerk issued a Warrant for Arrest for the defendant currency,

24 and that warrant was executed on December 1, 2014.

25          4.      Beginning on November 9, 2014, for at least 30 consecutive days, the United States

26 published Notice of the Forfeiture Action on the official internet government forfeiture site

27 www.forfeiture.gov. A Declaration of Publication was filed on January 8, 2015.

28 ///

      FINAL JUDGMENT OF FORFEITURE
                                                         1
30
            Case 2:14-cv-02586-MCE-DB Document 48 Filed 05/12/20 Page 2 of 3

 1          5.      In addition to the public notice on the official internet government forfeiture site

 2 www.forfeiture.gov, actual notice or attempted notice was given to the following individuals:

 3                  a.      Christian William Dapaah,

 4                  b.      Julian Harrison,

 5                  c.      Jesse J. Garcia, attorney.

 6          6.      Claimant Christian William Dapaah (“claimant”) filed a claim on December 9, 2014. No

 7 other parties have filed claims or answers in this matter, and the time in which any person or entity may

 8 file a claim and answer has expired.

 9          7.      Claimant represents and warrants that he is the sole owner of the defendant currency.

10          8.      The Clerk of the Court entered a Clerk’s Certificate of Entry of Default against Julian

11 Harrison on January 14, 2015. Pursuant to Local Rule 540, the United States and claimant have

12 requested that, as a part of the Financial Judgment of Forfeiture in this case, the Court enter a default

13 judgment against the interest, if any, of Julian Harrison without further notice.

14          Based on the above findings, and the files and records of the Court, it is hereby ORDERED

15 AND ADJUDGED:

16          1.      Judgment is hereby entered against claimant Christian William Dapaah, Julian Harris,

17 and all other potential claimants who have not filed claims in this action.

18          2.      Upon entry of this Final Judgment of Forfeiture, $15,335.00 of the Approximately

19 $30,670.00 in U.S. Currency, together with any interest that may have accrued on the total amount

20 seized, shall be forfeited to the United States pursuant to 21 U.S.C. § 881(a)(6), to be disposed of

21 according to law.

22          3.      Upon entry of this Final Judgment of Forfeiture herein, but no later than 60 days

23 thereafter, $15,335.00 of the Approximately $30,670.00 in U.S. Currency shall be returned to claimant

24 through his attorneys Jesse J. Garcia and Austin Thompson.

25          4.      The United States of America and its servants, agents, and employees and all other public

26 entities, their servants, agents, and employees, are released from any and all liability arising out of or in

27 any way connected with the seizure, arrest, or forfeiture of the defendant currency. This is a full and

28 final release applying to all unknown and unanticipated injuries, and/or damages arising out of said

       FINAL JUDGMENT OF FORFEITURE
                                                          2
30
            Case 2:14-cv-02586-MCE-DB Document 48 Filed 05/12/20 Page 3 of 3

 1 seizure, arrest, or forfeiture, as well as to those now known or disclosed. Claimant waived the

 2 provisions of California Civil Code § 1542.

 3          5.     All parties are to bear their own costs and attorneys’ fees.

 4          6.     This U.S. District Court for the Eastern District of California, Hon. Morrison C. England,

 5 Jr., Senior United States District Judge, shall retain jurisdiction to enforce the terms of this compromise

 6 settlement.

 7          7.     Based upon the allegations set forth in the complaint filed November 5, 2014, and the

 8 Stipulation for Final Judgment of Forfeiture filed herein, the Court enters this Certificate of Reasonable

 9 Cause pursuant to 28 U.S.C. § 2465, that there was reasonable cause for the seizure and arrest of the

10 defendant currency, and for the commencement and prosecution of this forfeiture action.

11          IT IS SO ORDERED.

12 Dated: May 12, 2020

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      FINAL JUDGMENT OF FORFEITURE
                                                         3
30
